Exhibit 10.1
FIRST AMENDMENT TO
RETIREMENT AND CONSULTING AGREEMENT
     WHEREAS, Thomas & Betts Corporation, a Tennessee corporation (the
“Company”), and Kenneth W. Fluke (“Executive”) have previously entered into a
Retirement and Consulting Agreement (the “Agreement”) dated June 8, 2009; and,
     WHEREAS, the Company and Executive wish to amend the Agreement to extend
the Consulting Period provided for in paragraph 3 of the Agreement;
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained and intending to be legally bound hereby, the Company and
Executive agree that:
     1. The first sentence of Paragraph 3 of the Agreement is amended to read as
follows:
          Executive shall provide services to the Company as a consultant during
the period beginning October 2, 2009 and ending May 31, 2010 (the “Consulting
Period”).
          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Agreement.

             
September 2, 2009
 
Date
  /s/ KENNETH W. FLUKE
 
KENNETH W. FLUKE       September 2, 2009
 
Date   THOMAS & BETTS CORPORATION
 
  By:   /s/    
 
           
 
  Title:        

 